Exhibit 10.12 QUORUM HEALTH CORPORATION amended and restated SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN TABLE OF CONTENTS Page 1. Purpose 4 2. Definitions and Construction 4 Definitions 4 Captions; Section References 8 Severability 8 3. Administration 8 The Committee 8 Authority of the Committee 8 Decisions Binding 8 Plan Administrator 8 Costs and Expenses 9 Indemnification 9 4. Participation in the Plan 9 Notification of Participation 9 Termination of Participation 9 5. Benefits UPon separation from service or death 9 Normal Retirement Benefit 9 Early Retirement Benefit 10 Disability Benefit 10 Death Benefit 11 6. Benefits Upon Change in Control 11 Change in Control Benefit 11 Participants Under Age 55 11 Additional Years of Service 11 Certain Terminations of Employment 11 7. Beneficiaries 12 8. Rabbi Trust 12 9. Withholding 12 Modification and Termination 12 Amendment and Termination 12 - i - TABLE OF CONTENTS (continued)
